Title: From George Washington to the Pennsylvania Supreme Executive Council, 5 July 1779
From: Washington, George
To: Pennsylvania Supreme Executive Council


        
          Gentlemen,
          Head Quarters, New Windsor, 5th July, 1779.
        
        I am extremely concerned to find by several letters from General Sullivan that he is like to be disappointed in the independent companies which were to reinforce him from the State of Pensylvania. The consequences of this disappointment will certainly be very injurious. They may be more than injurious. For want of these he will be obliged to reduce his operating force to establish the necessary posts

of communication, too low, perhaps, to act with safety and effect, or he must leave his communication and convoys in the most precarious state. I have advised him rather to hazard something in the last respect than in the first, with an assurance that I would again solicit the aid of the State to strengthen the posts in his rear and assist in protecting his convoys. I must entreat in the most pressing terms that the Council will be pleased, without delay, to take effectual measures to have the number of men originally requested, sent forward. If the independent companies are not ready I beg their place may be supplied by Militia, to be relieved periodically. The Council are fully sensible of the importance of success in the present expedition and of the fatal mischiefs which would attend a defeat—we should perhaps lose an Army, and our frontiers would be desolated and deluged in Blood. A large reinforcement has been sent from Canada to join the savages. They are collecting their force for a vigorous opposition, and if they are successful their devastations will exceed any thing we have yet experienced. Their means will be increased and their cruelty will be emboldened by success and sharpened by revenge.
        It was not in my power to send a greater Continental force. I stretched this string as hard as it would possibly bear, and relied on the further aid of the States more immediately concerned. I hope I shall not be eventually disappointed. I flatter myself the Council will think my anxiety on this occasion natural and will excuse my importunity. With very great respect and esteem, I have the honor to be, Gentlemen, Your most obed[t] Servt
        
          Go. WASHINGTON.
        
        
          P.S. I shall be much obliged to the Council to Communicate what they will have it in their power to do, to General Sullivan that he may take his measures accordingly.
        
      